           Case 1:18-cv-05337-LAK-KHP Document 55
                                               54 Filed 10/30/20 Page 1 of 2


                     77 Water Street, Suite 2100
                     New York, NY 10005
                     Telephone: 212.232.1300
                     Fax: 212.232.1399
                     www.lewisbrisbois.c om                                                           10/30/2020



KEVIN ZIMMERMAN                            October 30, 2020
DIRECT DIAL: 646-666-7695
E-MAIL:
Kevin.Zimmerman@lewisbrisbois.com



   Magistrate Judge Katharine H. Parker
   United States District Court
   Southern District of New York
   500 Pearl Street
   New York, New York 10007


                     Re:   Yarina Moya v. Carey Hall and Alpha Mission, Inc.
                           Venue        :      US Dist. Court, Southern Dist. of NY
                           Index No.    :      18-cv-5337
                           Our File No. :      48536.2

  Dear Judge Parker:

         My office represents the defendants in the above matter. At this time, the defendants
  request a brief adjournment of the settlement conference scheduled for November 5, 2020.

          Defense counsel had a conflict and is unavailable on the date of the conference. Defendants
  would respectfully request that the conference be adjourned to a date the week of November 16th
  2020, if acceptable to the court.

           This is our first request for adjournment regarding said conference.

           We have spoken with plaintiff’s counsel, and he does not oppose our request.

           Thank you for Your Honor’s attention to this matter.




ATLANTA BEAUMONT CHARLESTON CHICAGO    FORTLAUDERDALE HOUSTON LAFAYETTE LASVEGAS LOSANGELES NEWORLEANS
   NEWYORK ORANGECOUNTY PHOENIX SACRAMENTO       SAN BERNARDINO   SAN DIEGO   SAN FRANCISCO   TAMPA TUCSON


  4837-2774-6512.1
         Case 1:18-cv-05337-LAK-KHP Document 55
                                             54 Filed 10/30/20 Page 2 of 2




                                             Very truly yours,

                                             KevinZimmerman
                                             Kevin Zimmerman of
                                             LEWIS BRISBOIS BISGAARD & SMITH LLP


Cc:
Krentsel Guzman Herbert LLP
(via ECF)
17 Battery Place
6th Floor
New York, New York 10004




        The settlement conference in this matter currently scheduled for Thursday, November 5,
        2020 at 2:00 p.m. is rescheduled to Thursday, November 19, 2020 at 11:00 a.m. Counsel is
        directed to call Judge Parker’s teleconference line at the scheduled time. Please dial (866)
        434-5269, Access code: 4858267. The parties are instructed to complete the Settlement
        Conference Summary Report and prepare pre-conference submissions in accordance with
        Judge Parker’s Individual Rules of Practice. Pre-conference submissions must be received
        by the Court no later than November 12, 2020 by 5:00 p.m.




                                                                                    10/30/2020




4837-2774-6512.1
